Case 7:20-cr-02255 Document1 Filed on 11/26/20 in TXSD Page gb tiem Bitlet of texas
AO 91 (Rev 8/01) Criminal Complaint LED

United States District Court

SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk
, MCALLEN DIVISION — -

 

NOV 26°2020

 

UNITED STATES OF AMERICA
Vv. ‘CRIMINAL COMPLAINT
Jose Arnaldo Martinez Jr. Princtpal Case Number: —
YOB: 1988 United States , . -M-20-2630-M
(Name and Address of Defendant)

J, the undersigned complainant being duly sworn state the following is true and correct to the best of my
es and belief. On or about 11/25/2020 in Starr County, in

Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Andri Nohel Hernandez-Perez and Eifrain Matute, citizens and
nationals of Honduras, along with one (1) other undocumented alien, for a total of three (3), who had entered
the United States in violation of law, concealed, harbored or shielded from detection or attempt to conceal,
harbor, or shield from detection such aliens in any place, including any building or means of transportation,

 

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A) (iii) FELONY
I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

On November 25, 2020, the Rio Grande City Border Patrol Station, received a concern citizen call, regarding
suspected undocumented aliens being harbored at a residence in Rio Grande City, Texas, This area is known
for alien smuggling due to its proximity to the border and having several walking trails leading from the Rio
Grande River to the residential area. Border Patrol Agents, along with Starr County Sheriff's Deputies,
proceeded to the suspected stash residence.

SEE ATTACHEMENT
Continued on the attached sheet and made a part of this complaint: [X]Yes [_]No
Compiaint authorized by AUSA M. Phelps (Sf Cynthia J. Garcia

 

Signature of Complainant . ]
Submitted by reflable electronic means, sworn to and attested . ne ;
telephonically per Fed. R. Cr. P, 4.1, and probable cause found on: Cynthia J. Garcia Border Patrol Agent _

Printed Name of Complainant

 

 

11/26/2020 2:51 p.m. at McAllen, Texas
Date City VoD State sO
Peter E. Ormsby _U. S, Magistrate Judge ae

 

 

Name and Title of Judicial Officer Signature ee — & Officer
Case 7:20-cr-02255 Document1 Filed on 11/26/20 in TXSD Page 2 of 3
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-20-2630-M

RE: Jose Arnaldo Martinez Jr.

CONTINUATION:

Upon arrival, deputy’s identified themselves as law enforcement and proceeded to knock on the front
door. Moments later, a subject who identified himself as Jose Arnaldo Martinez Jr, opened the front
door. Martinez was asked if he lived at the residence to which he replied yes. Martinez was also
asked if anyone else lived with him, to which he replied that he lived at the residence alone. The
deputy informed Martinez they had received a report that there were suspected illegal aliens inside the
residence and requested consent. Martinez denied knowledge of any illegal aliens and declined to
provide consent. The deputy asked Martinez for his identification for verification and checks revealed
that Martinez had an active warrant.

As the deputy was attempting to confirm the warrant, agents observed three (3) subjects running on
the alley from the rear of the residence. After a short foot pursuit all three (3) subjects were
apprehended. Agents conducted an immigration inspection on all three (3) subjects and determined
they were illegally present in the United States. All four (4) subjects, including Martinez, were placed
under arrest and transported to the Rio Grande City Border Patrol Station for processing.

Principal Statement:
Jose Amaldo Martinez, a citizen of the United States, was read his Miranda Rights. He acknowledged
his rights and agreed to provide a sworn statement without the presence of an attorney.

Martinez stated that on today’s date, early in the morning, his neighbor called him to tell him there
were three (3) illegal aliens behind his house. He admitted that he went out and told them to come
inside and told them he would take care of them. Martinez admitted to cooking food for them and
washing their clothes. He stated he was attempting to find a driver to pick them up. Martinez stated he
thought he was going to get paid for helping them but had not been paid any money at the time of his
arrest,

Material Witness 1 Statement:
Andri Nohel Hernandez-Perez, a citizen of Honduras, was read his Miranda Rights. He acknowledged
his rights and agreed to provide a sworn statement without the presence of an attorney.

Hernandez claimed he made his arrangements to be smuggled into the United States and was to pay
$6,000 to be smuggled to Houston, Texas. Hernandez stated he made his illegal entry into the United
States, by raft, along with five (5) other people. After walking for about thirty (30) minutes, they
were picked up and eventually transported to a house where a man with a lot of tattoos received them

and told them to go into one of the rooms. Hernandez stated the man with tattoos also gave them food =:

and water. On today’s date (11/25/20) the man with tattoos went into the room and told them to leave,
Hernandez and two (2) other people in the home then left out the back door.

Page 2
Case 7:20-cr-02255 Document1 Filed on 11/26/20 in TXSD Page 3 of 3
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-20-2630-M

RE: Jose Arnaldo Martinez Jr.

CONTINUATION:

Hernandez was able to identify Jose Arnaldo Martinez, through a photo lineup, as the person that
received them at the residence and gave them food and water.

Material Witness 2 Statement:
Efrain Matute, a citizen of Honduras, was read his Miranda Rights, He acknowledged his rights and
agreed to provide a sworn statement.

Matute claimed he made his illegal entry into the United States by walking across the Rio Grande
River with two (2) other people. Matute stated they waited for several hours before they were picked
up by a pick-up truck and taken to the residence where he was arrested. Matute added that he had
been at the residence for several days and was provided with water but was only given food once.
Matute claimed they were told to exit the house using the back door and attempted to flee from law’
enforcement but was apprehended.

Matute was able to identify Jose Arnaldo Martinez, through a photo lineup, as the person at the house
that gave him food.

Page 2
